226 F.3d 568 (7th Cir. 2000)
WILLIAM K. ZIMMERMAN, Plaintiff-Appellant,v.MARGARITA TRIBBLE, CRAIG HANKS and EDWARD L. COHN, Defendants-Appellees.
No. 98-2163
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 1, 2000Decided August 16, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. IP 97 C 1778--David F. Hamilton, Judge.[Copyrighted Material Omitted]
Before Bauer, Easterbrook and Manion, Circuit Judges.
Bauer, Circuit Judge.


1
William K. Zimmerman  complains about the conditions at the Wabash  Valley Correctional Center. In a pro se civil  rights action against Indiana prison officials,  he alleges violations of his First, Sixth,  Eighth, and Fourteenth Amendment rights. The  District Court, pursuant to the Prison Litigation  Reform Act of 1996, dismissed Zimmerman's second  amended complaint, finding that it failed to  state a claim upon which relief could be granted.  Zimmerman appeals. We affirm in part and reverse  in part.

I.  BACKGROUND

2
Over his protests and appeals, on July 9, 1997,  William Zimmerman was transferred from the  Pendleton Correctional Facility to the Wabash  Valley Correctional Facility. He was upset over  the transfer because, at Pendleton, he was able  to, and did, participate in vocational training  and substance abuse programs. Had he successfully  completed those programs Zimmerman would have  earned good time credits and, perhaps, an early  release from prison. Those programs are not  offered at Wabash Valley and he believes that the  loss of the opportunity to earn good time credits  violates his Fourteenth Amendment right to due  process.


3
Immediately upon his arrival at Wabash Valley,  Zimmerman found that not only was he not going to  get to participate in programs that could gain  his early release, he also was not going to get  as much time in the library as he desired.  Zimmerman was representing himself in a felony  criminal trial and had a firm trial date of  August 4, 1997. He notified Margarita Tribble,  the law library supervisor, of his pro se status  and approaching trial date and requested access  to the law library to prepare for the trial.  Zimmerman claims that Tribble denied him  access.1 As a result, he says he was forced to  relinquish his pro se status and accept a court-  appointed lawyer. After he complained about  Tribble's conduct and filed official grievances  within the prison system, Tribble supposedly  refused to give him any time in the law library.  Styling this as retaliation for his complaints  about her, Zimmerman alleges that Tribble (and  the other defendants who oversee Tribble)  violated his First Amendment rights.


4
Adding to his woes, some of the mail that  Zimmerman's fiancee sent to him was delayed in  reaching him, deliberately, he claims. His  fiancee acted as his "certified agent" in helping  him prepare for trial. She gathered evidence and  other documents and mailed them to him in  envelopes marked "legal mail." On one occasion,  according to the Complaint, an envelope was  mailed by his fiancee on November 7, 1997, but  was not received by him until December 1, 1997.  He claims this delay forced him to file a  pleading without the benefit of those documents  and, as a result, his pleading was summarily  denied. He argues that this delay in the delivery  of his mail violates his First Amendment rights.


5
Zimmerman sued Tribble, Craig Hanks (the  Superintendent at Wabash Valley), and Edward Cohn  (the Indiana Department of Corrections  Commissioner), claiming that while acting under  color of state law each one violated his  constitutional rights, giving rise to a cause of  action under 42 U.S.C. sec.1983. The District  Court dismissed his claims under the Prison  Litigation Reform Act of 1996. 28 U.S.C.  sec.1915A. That statute requires the court to  screen the civil complaints of all prisoners who  sue a government entity, officer, or employee and  requires the court to dismiss any complaint that  is "(1) frivolous, malicious, or fails to state  a claim upon which relief may be granted; or (2)  seeks monetary relief from a defendant who is  immune from such relief." 28 U.S.C. sec.1915A(b).  The District Court found that Zimmerman's Second  Amended Complaint did not state a claim for  relief.

II.  DISCUSSION

6
Our review of a sec.1915A dismissal for failure  to state a claim upon which relief may be granted  is plenary. Sanders v. Sheahan, 198 F.3d 626 (7th  Cir. 1999). We review under the same de novo  standard as if it were an ordinary dismissal  under Rule 12(b)(6), taking all well-pleaded  allegations of the complaint as true and viewing  them in the light most favorable to the  plaintiff. Id. See also Ledford v. Sullivan, 105  F.3d 354, 356 (7th Cir. 1997). We will affirm the  District Court's dismissal only when "it appears  beyond doubt that the plaintiff can prove no set  of facts in support of his claim which would  entitle him to relief." Casteel v. Pieschek, 3  F.3d 1050, 1056 (7th Cir. 1993).


7
A.  Transfer To Wabash Valley Correctional  Facility


8
Zimmerman wants to participate in vocational  training and substance abuse programs, knowing  that if he does and successfully completes the  programs he earns good time credits. At  Pendleton, he was participating in those  programs. At Wabash Valley, he is not, because  the programs are not offered. He thus protests  his transfer, arguing that because he is now  unable to participate in educational and  rehabilitative programs, the transfer deprived  him of a liberty interest.


9
"There is no constitutional mandate to provide  educational, rehabilitative, or vocational  programs, in the absence of conditions that give  rise to a violation of the Eighth Amendment."  Garza v. Miller, 688 F.2d 480, 486 (7th Cir.  1982). Although the Constitution guarantees no  right to credit time for good behavior or  educational programs, the State may create such  a liberty interest. Wolff v. McDonnell, 418 U.S.  539, 557 (1974). Zimmerman argues that Indiana  has done just that, created a liberty interest  under Indiana Code sec.35-50-6-3.3, which grants  an inmate credit time for successfully completing  various educational programs. We have already  reviewed and rejected this identical claim.


10
In Higgason v. Farley, 83 F.3d 807, 809 (7th  Cir. 1996), we held that the denial of access to  educational programs does not infringe on a  protected liberty interest. The plaintiff, like  Zimmerman, claimed a liberty interest under  Indiana Code sec.35-50-6-3.3. Relying on Supreme  Court precedent, we soundly rejected that  position. If "the State's action will inevitably  affect the duration of the sentence, there is due  process protection, but there is no such protection for action that merely might affect  the duration of the sentence." Id., citing Sandin  v. Conner, 515 U.S. 472, 487 (1995) (internal  quotation marks omitted). We concluded that even  if Higgason had been given the opportunity, "it  was not inevitable that he would complete an  educational program and earn good time credits."  Id. Thus, we found there was no due process  violation.


11
Higgason is a case that is on all fours with  the case before us. We believe it is controlling  and mandates that Zimmerman's claim be dismissed.  Zimmerman, however, suggests that a different  result is necessary because he alleged in his  Second Amended Complaint that he "would" receive  good time credits if allowed to participate in an  educational program. He wishes that the use of  the word "would" would transform his case from  one of uncertainty to one of certainty, thus  taking him out of the ambit of Higgason. We do  not think so. As we found in Higgason, the  successful completion of a program is not  inevitable. Thus, denying him the opportunity to  earn good time credits does not "inevitably  affect the duration of the sentence," and does  not deprive him of constitutional guarantees. The  fact that he pleaded that he "would" have  received credit time is merely a legal conclusion  devoid of supporting factual allegations and does  withstand a motion to dismiss. Strauss v. City of  Chicago, 760 F.2d 765, 767 (7th Cir. 1985).


12
Recently, in an analogous situation, we  reaffirmed the principles underlying Higgason. In  Stanley v. Litscher, 213 F.3d 340 (7th Cir. 2000),  we analyzed a prisoner's right to participate in  a program for sex offenders and similarly  concluded that there was no liberty interest in  the participation of such programs. The  plaintiff, a psychopath, desired to participate  in a program, believing that it would "give him  a boost when seeking parole or work release and  reduce the chance that he will be civilly  committed at the end of his criminal sentence."  Id. at 342. We rejected his constitutional  claims, holding that admission to the program was  not a liberty interest. "No fixed set of criteria  entitles anyone to admission, and exclusion  leaves the prisoner with the normal attributes of  confinement." Id. (citations omitted).


13
As the District Court noted, "the transfer of  an inmate to less amenable and more restrictive  quarters for non-punitive reasons is well within  the terms of confinement ordinarily contemplated  by a prison sentence." Hewitt v. Helms, 459 U.S.  460, 468 (1983). There is nothing in his Second  Amended Complaint that suggests that Zimmerman is  deprived of the basic human needs to which he is  entitled. He complains only of the deprivation of  the opportunity to earn good time credits. Such  a deprivation is not a constitutional violation.  The District Court therefore correctly dismissed  his claim for violation of the Due Process Clause  of the Fourteenth Amendment.

B.  Untimely Delivery of Mail

14
Zimmerman complains that Wabash Valley is also  violating his First Amendment rights by  delivering his mail in an untimely manner. The  free-speech clause of the First Amendment applies  to communications between an inmate and an  outsider, Martin v. Brewer, 830 F.2d 76, 77 (7th  Cir. 1987), and if Zimmerman alleges a continuing  pattern or repeated occurrences of such conduct  he has a valid claim for a First Amendment  violation. Sizemore v. Williford, 829 F.2d 608,  609 (7th Cir. 1987). The allegations in his Second  Amended Complaint, however, do not measure up to  that standard and we therefore find that he has  failed to state a claim upon which relief can be  granted and affirm the District Court's dismissal  of this claim.


15
Zimmerman details in his Second Amended  Complaint only one instance in which his mail was  delayed. He claims that on November 7, 1997, his  fiancee sent an envelope to him that was not  received by him until December 1, 1997.2  Accepting this allegation as true, as we must for  purposes of our review, the most that Zimmerman  alleges is an isolated incident of mail that was  untimely delivered. His attempt to bolster that  allegation with an assertion that there was a  "routine practice of not processing incoming  offender mail in a timely manner," without any  supporting factual allegations, is simply is not  enough. Allegations of sporadic and short-term  delays in receiving mail are insufficient to  state a cause of action grounded upon the First  Amendment. See e.g., Rowe v. Shake, 196 F.3d 778,  782 (7th Cir. 1999); Sizemore, 829 F.2d at 610.  Zimmerman's claim, then, was properly dismissed.


16
C.  Retaliatory Denial Of Access To The Law  Library


17
Invoking the First Amendment, Zimmerman contends  that Tribble retaliated against him for  complaining about his lack of access to the law  library. Prisoners have a right of access to the  courts to give them a reasonably adequate  opportunity to present their claims. Bounds v.  Smith, 430 U.S. 817, 825 (1977). Such access must  be "adequate, effective and meaningful." Id. at  822. Zimmerman did not, as the District Court  correctly concluded, state a claim for denial of  access to the library. But, otherwise permissible  conduct can become impermissible when done for  retaliatory reasons. Cain v. Lane, 857 F.2d 1139,  1145 (7th Cir. 1988) (otherwise constitutional  procedures of prison disciplinary committee could  be invalidated by allegation of retaliation);  Murphy v. Lane, 833 F.2d 106, 108-09 (7th Cir.  1987) (district court reversed for dismissing  complaint challenging otherwise permissible  prison transfer because of sufficient allegation  of retaliation). We express no opinion as to its  ultimate result, but we believe that Zimmerman  can state a claim for retaliation against Tribble  and, therefore, reverse and remand that count for  further proceedings.


18
A complaint states a claim for retaliation when  it sets forth "a chronology of events from which  retaliation may plausibly be inferred." Cain, 857  F.2d at n.6. Here, Zimmerman alleges that upon  his arrival at Wabash Valley, he notified  Tribble, the law library supervisor, of his pro  se status and firm trial date of August 4, 1997.  Tribble "repeatedly" denied him access to the  library facilities, causing Zimmerman to become  upset and file prison grievances against her.  After those grievances were filed, Tribble  retaliated by denying Zimmerman access to the law  library. This is the chronology alleged by  Zimmerman. Although we would wish for more  detail,3 we find that the chronology alleges  the bare minimum necessary to survive a dismissal  under sec.1915A.


19
In Babcock v. White, 102 F.3d 267, 275-76 (7th  Cir. 1996), the plaintiff alleged that the  defendant's action in delaying the plaintiff's  transfer to another prison was "in retaliation  for plaintiff's use of the 'inmate grievance  system' and previous lawsuits against B.O.P.  officials." We held this to be sufficient to  survive a motion for summary judgment. We  believed that summary judgment was inappropriate based upon the record because "[i]f believed, the  claim that McDaniel prevented an expeditious  transfer in order to retaliate against Babcock  for exercising his constitutional rights would  entitle Babcock to damages." Id. at 275.


20
Zimmerman's Second Amended Complaint does not  merely assert the "legal conclusion" of  retaliation, as the District Court here  suggested. The complaint states enough factual  allegations to arguably present a colorable claim  of retaliation and it alleges that the exercise  of his right was closely followed by the  retaliatory act. See Harris v. Fleming, 839 F.2d  1232, 1238 (7th Cir. 1988) (District Court may  appropriately consider timing between protected  action and alleged retaliatory act). Given this,  we reverse the judgment of the District Court  dismissing Zimmerman's claim for retaliation  against Tribble and remand it to the District  Court for further proceedings consistent with  this opinion.

D.  Claims Against Hanks and Cohn

21
Zimmerman also alleges claims against Hanks and  Cohn. These claims are predicted upon the  doctrine of respondeat superior. However,  sec.1983 does not allow actions against  individuals merely for their supervisory role of  others. "An individual cannot be held liable in  a sec.1983 action unless he caused or  participated in [the] alleged constitutional  deprivation." Starzenski v. City of Elkhart, 87  F.3d 872, 879 (7th Cir. 1996), quoting Wolf-Lillie  v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983).  Although Zimmerman alleges that Hanks and Cohn  oversaw others or established wrongful policies,  there are no allegations that either of them was  personally involved in the constitutional  wrongdoing. Therefore, the claims against them  were properly dismissed. Rowe, 196 F.3d at n. 2.

III.  CONCLUSION

22
For the foregoing reasons, the judgment of the  District Court is affirmed in part and reversed  and remanded in part.


23
AFFIRMED IN PART AND  REVERSED AND REMANDED IN PART.



Notes:


1
 His Second Amended Complaint alleges that he was  denied access. However, during oral argument, his  allegation was changed to limited access.


2
 Zimmerman attempts to portray the envelope as  "legal mail" because it contained documents  intended for use at his criminal trial. He  mistakenly believes that if he labels his fiancee  as his "certified agent" that will garner the  envelope protected legal status. He is wrong.  Merely labeling his fiancee his "certified agent"  does not create a privilege akin to the attorney-  client privilege. We hold that no privilege  exists for the envelope and refuse to consider  Zimmerman's allegation that the opening of this  document resulted in further constitutional  violations.


3
 More detail was provided at oral argument.  Counsel for Zimmerman explained that Zimmerman  was originally given three hours per week in the  library. However, once he complained about  Tribble's refusal to grant him all of the time he  desired, she cut his library time down to zero  hours, totally denying him access.